DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berg [GB2165910, newly cited] in view of Rukavina Mikusic [US2012/0031878, of record, previously cited, “Mikusic”].
Berg discloses a method of connecting together two unit elements (1A and 1) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in an outer insulating coating (3, 3A) made of thermoplastic, with the exception 
	Berg discloses bonding the annular sleeve (13) to the insulating coating (3 and 3A), but does not disclose weld bonding. 
Mikusic discloses a method of connecting together two unit elements (5 and 6) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in an outer insulating coating (thermal insulation or anticorrosive coating) made of a thermoplastic material, with the exception of an end portion that does not have an outer insulating coating (paragraph 0035), the method comprising: a step of fastening a sleeve (16 or 7, depending on what embodiment is used) in sealed manner by weld bonding on an outer insulating coatings (1) (paragraph 0043-44, 0056-0057). 

	With respect to claim 4, Mikusic discloses the step of fastening the sleeve in sealed manner on the outer insulating coatings of the two unit pipe elements is performed by fusion-bonded coating (paragraph 0056, 0059, 0060). 
With respect to claim 5, Mikusic discloses the sleeve includes at least one electrical resistance (17)  at an internal surface that, during the step of positioning the sleeve, is put into contact with the portions of the outer insulating coatings of the unit pipe elements that are covered by said sleeve and that is connected to a source of electricity in order to cause the surface of the material constituting the sleeve to melt so as to provide sealed fastening of the sleeve on the outer insulating coatings of the unit pipe elements (Figure 7; paragraph 0056). 
With respect to claims 8 and 14, Berg discloses the external pressure is applied on the sleeve (13) by way of the sleeve (5) before, during, and after the step of fastening the sleeve (13) in sealed manner (page 2, lines 76-106; page 3, lines 15-41). 
With respect to claim 17, Berg discloses an anti-corrosive layer, and Mikusic discloses anti-corrosive layers can be shrink sleeves or powder (paragaraph 0036). 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, and further in view of Kusinski et al. [US2010/0266790, of record, previously cited, “Kusinski”].

	Kushinski discloses a method of joining a coating and liner of a pipeline.  Kushinski discloses fusion welding and laser welding as known alternatives (paragraph 0133-0134).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by substituting the fusion welding with laser welding as taught by Kushinski was a substation of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 13, Berg discloses the external pressure is applied on the sleeve before, during, and after the step of fastening the sleeve in sealed manner by weld bonding (page 2, lines 76-106; page 3, lines 15-41). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, Kusinski, and further in view of Stauffer et al. [US2011/0146903, of record, previously cited, “Stauffer”].
Berg as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Berg as modified. Kusinski discloses laser welding but does not disclose a transparent material. 
Stauffer discloses a method of laser welding tubular structures. Stauffer discloses the outer tubular structure (1) is transparent to the laser light to allow the laser to pass though the structure (1) to the area to be welded by transmission laser welding (paragraph 0023). 
. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic and further in view of Lueghamer [US6156144, of record, previously cited].
Berg as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Berg as modified. Berg and Mikusic discloses applying pressure but does not disclose a specific pressure between 1-2 bars. 
Leughamer discloses a method of joining plastic pipes. Leughamer discloses applying pressure to the pipes of about 1 to 3 bar (column 2, lines 19-24). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by applying a pressure of about 1-2 bars as taught by Leughamer in order to ensure good contact is made at the joint and to prevent damage to the structures being joined. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, Kusinski, and further in view of Lueghamer. 
Berg as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Berg as modified. Mikusic discloses applying pressure but does not disclose a specific pressure between 1-2 bars. 
Leughamer discloses a method of joining plastic pipes. Leughamer discloses applying pressure to the pipes of about 1 to 3 bar (column 2, lines 19-24). 
. 
Allowable Subject Matter
Claims 6, 9, 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The sleeve of Berg is a two-part sleeve that is assembled together around the pipe to form the annular sleeve, Berg does not suggest sliding this sleeve into place, as the sleeve is assembled from its two parts into place and does not require sliding.
Response to Arguments
Applicant’s arguments, filed 2/17/2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to the previous rejections under 35 USC 102 and 103 have been considered but are moot in view of the new grounds of rejection. 
Applicant argues the previously cited prior art fails to disclose the combination of an anti-corrosive barrier and an annular sleeve.  Newly cited Berg discloses the formation of an anti-corrosive barrier (12) and a sleeve of insulating material, wherein the sleeve is an annular sleeve formed by the assembly of parts (13).  Previously cited Mikusic is only relied upon to teach fusion welding of the layers together, applicant’s arguments do not assert Mikusic fails to teach this feature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2022